Mr. Chief Justice Shepard
delivered the opinion of the Court:
Whether leave should have been granted Warrington to amend his preliminary statement was a matter within the sound discretion of the tribunals below. Considering all the circumstances, the delay in the matter, and the evidence relating to the mental condition of Warrington, that discretion seems to have been properly exercised; clearly there was no abuse of it.
The point in the controversy upon which the claim of Combs to priority chiefly turns is whether he actually reduced the invention to practice in his Exhibit X and Z machines. The Examiner of Interferences’ conclusion as to this was denied in turn by the Examiners in Chief and the Commissioner. The evidence on both sides has been reviewed in the several decisions quite fully, and the reasoning in support of the opposing view has been well presented. Our examination of the evidence on ail points convinces us that the Commissioner was right.
We think it unnecessary to again review the evidence.
The decision appealed from in each case will be affirmed. It is so ordered; and 'that this decision be certified to the Commissioner of Patents, as required by law'. Affirmed.